Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamoto (2008/0252762).
	Regarding claim 1, Iwamoto teaches a solid-state imaging apparatus comprising: a photoelectric conversion element that converts an incident photon into charge (Iwamoto, Fig. 2, PD1); a transfer transistor that transfers the charge generated in the photoelectric conversion element to a charge accumulation portion (Iwamoto, Fig. 2, T10); a reset transistor that discharges the charge in the charge accumulation portion (Iwamoto, Fig. 2, T11), an amplifier transistor that causes a voltage having a voltage value corresponding to the amount of the charge in the charge accumulation portion to appear at a vertical signal line (Iwamoto, [0042]; Fig. 2, T12); a converter circuit that is connected to the vertical signal line and converts an analog voltage appearing at the vertical signal line into a digital voltage value (Iwamoto, [0088]); a first signal line that is connected to a gate of the reset transistor (Iwamoto, Fig. 2, ΦRST); a second signal line that is connected to a gate of the transfer transistor (Iwamoto, Fig. 2, ΦTX); and a drive circuit that outputs to the first signal line a reset pulse for causing the reset transistor to discharge the charge in the charge accumulation portion, and outputs to the second signal line a transfer pulse for causing the transfer transistor to transfer the charge generated in the photoelectric conversion element to the charge accumulation portion, wherein the drive circuit outputs the reset pulse to the first signal line, and then outputs the transfer pulse to the second signal line successively in two or more times. (Iwamoto, Fig. 6, 302, 305, 313, and 316 occurring during single horizontal blank period)
	Regarding claim 2, Iwamoto further discloses the converter circuit converts a first voltage that appears at the vertical signal line when the reset pulse is output to the first signal line into a digital first voltage value, converts a second voltage that appears at the vertical signal line when the reset pulse is output to the first signal line and then the transfer pulse is output to the second signal line for the first time into a digital second voltage value, and acquires a difference between the first voltage value and the second voltage value (Iwamoto, [0088]), and also converts a third voltage that appears at the vertical signal line when the reset pulse is output to the first signal line and then the transfer pulse is output to the second signal line for the n-th time (n is an integer of two or more) into a digital third voltage value, and acquires a difference between this third voltage value and a digital fourth voltage value that is obtained by converting a fourth voltage that appears at the vertical signal line when the transfer pulse is output to the second signal line for the (n-1)-th time immediately before the n-th time (See Fig. 6, note that incorporation of the A/D converter operation of [0088] necessitates performing the operation at least twice as shown).
	Regarding claim 3, Iwamoto further discloses the converter circuit includes: a converter that converts an analog voltage appearing at the vertical signal line into a digital voltage value (Iwamoto, [0088]); a holding unit that holds the voltage value converted by the converter (Iwamoto, Fig. 2, sample and hold circuits 61 (collectively)); and a subtracter that acquires a difference between the voltage value converted by the converter and the voltage value held by the holding unit (Iwamoto, amplifier 62 operating in difference mode).
	Regarding claim 6, Iwamoto further discloses the drive circuit outputs the reset pulse to the first signal line, and then outputs the transfer pulse to the second signal line at predetermined intervals. (Iwamoto, Fig. 6, Reset pulse followed by transfer pulse repeating)
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Nishihara (2014/0211058).
	Regarding claim 4, Iwamoto lacks explicit teaching of the converter includes: a comparator that compares an analog voltage appearing at the vertical signal line with a reference voltage input from outside; and a counter that converts the analog voltage into a digital voltage value, based on a result of comparison by the comparator. 
	Nishihara teaches of the converter includes: a comparator that compares an analog voltage appearing at the vertical signal line with a reference voltage input from outside; and a counter that converts the analog voltage into a digital voltage value, based on a result of comparison by the comparator.  (Nishihara, [0125])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the comparator/counter combination of Nishihara with the imaging apparatus of Iwamoto in order to implement the digital version of the circuit described in brief in Iwamoto at [0088].
	Regarding claim 5, the combination of Iwamoto and Nishihara further teaches a reference voltage generator that generates a reference voltage having a sawtooth waveform in which the voltage rises or falls in a linear or a stepwise manner (Nishihara, Fig. 7, REF); and a control circuit that outputs clock signals having a predetermined cycle to the counter (Nishihara, Fig. 7, CTIN), wherein the comparator inputs a result of comparison between an analog voltage appearing at the vertical signal line and the reference voltage to the counter, and the counter counts the number of the clock signals that have been input until a reference result output from the comparator is inverted, thereby converting the analog voltage into a digital voltage value. (Nishihara, [0133]-[0146])
	Regarding claim 9, the combination of Iwamoto and Nishihara further teaches a plurality of the photoelectric conversion elements; and a plurality of the converter circuits, wherein the photoelectric conversion elements and the converter circuits are associated on a one-to-one basis. (Nishihara, Fig. 3)
Claims 10, 11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Tashiro et al. (2002/0190215)
	Regarding claim 10, Iwamoto discloses a radiation detector comprising: a photoelectric conversion element that converts an incident photon into charge; a transfer transistor that transfers the charge generated in the photoelectric conversion element to a charge accumulation portion; a reset transistor that discharges the charge in the charge accumulation portion; an amplifier transistor that causes a voltage having a voltage value corresponding to the amount of the charge in the charge accumulation portion to appear at a vertical signal line; a converter circuit that is connected to the vertical signal line and converts an analog voltage appearing at the vertical signal line into a digital voltage value; a first signal line that is connected to a gate of the reset transistor; a second signal line that is connected to a gate of the transfer transistor; and a drive circuit that outputs to the first signal line a reset pulse for causing the reset transistor to discharge the charge in the charge accumulation portion, and outputs to the second signal line a transfer pulse for causing the transfer transistor to transfer the charge generated in the photoelectric conversion element to the charge accumulation portion, wherein the drive circuit outputs the reset pulse to the first signal line, and then outputs the transfer pulse to the second signal line successively in two or more times. (See above with respect to claim 1.)
	Iwamoto lacks explicit teaching of a scintillator that is arranged on a light receiving surface of the photoelectric conversion element.
	Tashiro teaches a scintillator that is arranged on a light receiving surface of the photoelectric conversion element.  (Tashiro, [0050], [0051])
	It would have been obvious to use a scintillator as taught by Tashiro in the detector of Iwamoto in order to sensitize the detector to a wavelength range outside the photodetectors’ sensitivity.
	Regarding claim 11, the combination of Iwamoto and Tashiro further teaches the scintillator includes any one of a CsI(Tl) scintillator, a GSO single crystal scintillator, and a plastic scintillator. (Tashiro, [0050])
	Regarding claim 15, claim 15 is rejected on the same grounds as claim 10 as it has the same substantive limitations.
	Regarding claim 16, the combination of Iwamoto and Tashiro further teaches an information processing device that analyzes the image data output from the output circuit. (Iwamoto [0060)
	Regarding claim 17, the combination of Iwamoto and Tashiro further teaches a radiation source that emits radiation. (Tashiro, [0156])
	Regarding claim 18, in the field of radiology, alpha, beta, and gamma sources are entirely routine. (Official notice) and their use for their ordinary purpose of generating radiation for later detection would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.
	Regarding claim 19, the combination of Iwamoto and Tashiro further teaches a radiation-source control device that controls emitting of the radiation from the radiation source. (Implied at Tashiro [0156], an X-ray tube must be controlled in some manner to operate)
	Regarding claim 20, the combination of Iwamoto and Tashiro further teaches the radiation measurement system is a survey meter or a transmission X-ray imaging apparatus. (Tashiro, [0156])
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Tashiro and Nagarkar et al. (2009/0050810).
	Regarding claim 12, the combination of Iwamoto and Tashiro lacks explicit teaching of the scintillator has a columnar crystal structure.
	Nagarkar teaches a scintillator having a columnar crystal structure.  (Nagarkar, [0038])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the columnar scintillator structure of Nagarkar with the detector of Iwamoto and Tashiro in order to take advantage of the light-guiding properties of columnar scintillator material, thereby causing more scintillation light to reach the photodetector.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Tashiro and Sumita et al. (6,333,502)
	Regarding claim 13, the combination of Iwamoto and Tashiro lacks explicit teaching of an optical waveguide that is arranged between the scintillator and the photoelectric conversion element and guides light generated in the scintillator to the photoelectric conversion element. 
	Sumita teaches an optical waveguide that is arranged between the scintillator and the photoelectric conversion element and guides light generated in the scintillator to the photoelectric conversion element.  (Sumita, abstract)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the optical waveguide feature of Sumita for its ordinary purpose of guiding light from the scintillator to the photodetector.
	Regarding claim 14, the combination of Iwamoto, Tashiro, and Sumita further teaches the optical waveguide includes an optical fiber. (Sumita, abstract)
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 7, the prior art of record does not disclose, teach, or fairly suggest, “an all-inversion detecting circuit that inputs output of the comparator of each of the converter circuits, wherein when the all-inversion detecting circuit has detected that all the outputs of the comparators of the respective converter circuits have been inverted, the drive circuit outputs the subsequent transfer pulse to the second signal line or outputs the reset pulse to the first signal line”.
	Regarding claim 8, claim 8 is indicated as containing allowable subject matter based on its dependence from claim 7.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884